Dykman, J.:
The proceedings in this action are taken under, and in pursuance of chapter 285 of the Laws of 1872. The objects stated in the petition to the board of supervisors are specifically provided for in the act of 1872, and that act does not require a two-thirds vote. The law of 1869 has no application to this case. The opinion of J udge Gilbert is entirely satisfactory to us, and the ground need not be gone over. The order granting the mandamus must be affirmed with costs.
. Present — Barnard, P. J., and Dteman, J. Gilbert, J., not sitting.
Order affirmed with costs and disbursements.